Citation Nr: 0733939	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for a psychiatric disorder, 
to include PTSD.  The RO issued a notice of the decision in 
June 2003, and the veteran timely filed a Notice of 
Disagreement (NOD) in August 2003.  Subsequently, in February 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in March 2004, the veteran timely filed a 
substantive appeal.  The RO supplied Supplemental Statements 
of the Case (SSOCs) in August 2004, January 2005, August 
2005, April 2006 and February 2007.

The veteran requested a Board hearing on this matter, but 
informed VA by phone the day of the hearing that he could not 
appear due to an illness.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  The Board determines that the veteran has provided 
the RO with specific details about his claimed in-service 
stressor(s) that the RO never attempted to verify.  
Specifically, in December 2006, the RO issued a letter to the 
veteran, which requested him to provide "specific details of 
combat related incident(s)," and "[a]t a minimum you must 
indicate the location and approximate time (a 2-month 
specific date range) of the stressful event(s) in question 
and the unit of assignment at the time of the stressful event 
. . . ."  (Emphasis in original).  To this the veteran 
responded, in a December 2006 letter, that a stressful even 
had occurred in October 1961 while he served as a member of 
the 505th Airborne Battle Group near the German border, where 
he witnessed fellow soldiers and Germans being shot and 
killed or wounded.  Despite these specifics, the RO made no 
attempts to verify the event through an inquiry to the United 
States Army & Joint Services Records Center (JSRRC), the 
National Archives & Records Administration (NARA) or other 
appropriate records depositories.  Further, in its February 
2007 SSOC, the RO discounted the veteran's description as 
"insufficient" to make such an inquiry, as the veteran 
"did not provide us with any names as required" for such a 
search.  (Emphasis added).  However, as outlined above, in 
its December 2006 letter to the veteran, the RO never 
requested particular names, but instead, asked for only a 
two-month time range, unit assignment and geographical 
location of the stressful event.  The veteran provided all 
such requisite information, and therefore attempts to verify 
this stressor must occur.              

In addition, as noted in the Introduction, the veteran had 
requested a Travel Board hearing on this matter, but a Report 
of Contact dated July 10, 2007 indicates that he called the 
RO to cancel due to an illness.  The RO thereafter made no 
attempts to reschedule this hearing or to clarify whether the 
veteran still desired such a hearing.  In order to ensure 
that the veteran has had an adequate opportunity to partake 
in the processing of his claim, the Board determines that the 
RO must clarify whether the veteran still wants a Board 
hearing, and if so, it must schedule one accordingly.    

Accordingly, the case is remanded for the following action:

1. The AMC/RO must clarify whether the 
veteran wishes to have a Board hearing on 
the matter instantly on appeal, and if 
so, the AMC/RO must schedule said 
hearing.

2. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
	
3.  The AMC/RO must request that the 
United States Army and Joint Services 
Records Research Center (JSRRC) 
(formerly known as the United States 
Armed Services Center for Research of 
Unit Records (USACURR)) conduct a 
search for records pertaining to the 
claimed in-service stressor(s), to 
include his unit's service near the 
German border in October 1961 where 
fellow soldiers and others were wounded 
or killed.  The AMC/RO must also 
request a search of relevant records in 
other depositories, to include 
Morning/Sick Reports through the 
National Personnel Records Center 
(NPRC).  

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).








